[PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT          U.S. COURT OF APPEALS
                    ___________________________         ELEVENTH CIRCUIT
                                                            JULY 09, 2001
                                                         THOMAS K. KAHN
                             No. 99-10579                     CLERK
                    ___________________________
                D.C. Docket No. 97-00308-CIV-ORL-18A


MICHAEL W. BASS

                                                    Plaintiff-Appellant,

                                 versus


BOARD OF COUNTY COMMISSIONERS,
Orange County, Florida,

                                                    Defendant-Appellee.

                   ____________________________

               Appeal from the United States District Court
                    for the Middle District of Florida
                   ____________________________
                             (July 9, 2001)


                   ON PETITION FOR REHEARING

Before BLACK, CARNES and KRAVITCH, Circuit Judges.
CARNES, Circuit Judge:

      Our previous opinion in this case, published at 242 F.3d 996 (11th Cir.

2001), is vacated. In its place, on petition for rehearing, we substitute this revised

opinion. No member of the Court having requested a poll, we deny the suggestion

for rehearing en banc. See Fed. R. App. P. 35; 11th Cir. R. 35-5.

      Michael W. Bass appeals the district court’s order granting summary

judgment to the Board of County Commissioners of Orange County in his lawsuit

claiming race discrimination in violation of Title VII and the Equal Protection

Clause, as well as retaliation in violation of Title VII. For the reasons set forth

below, we reverse and remand for a jury trial on his race discrimination and

retaliation claims.

                                I. BACKGROUND

                                       A. Facts

      In August 1995, the Orange County Fire and Rescue Division (the

“Division” or “Fire and Rescue Division”) began a reorganization of its workforce

as a result of a $9 million budget shortfall. A number of positions were eliminated,

including all four Training Captain positions, one of which was held by Michael

Bass, the white male plaintiff in this case. Like the other three people employed in

that position, Bass received a layoff notice in September 1995.


                                           2
      The four Captain-level positions that were eliminated were replaced with

three Lieutenant-level Training Instructor positions. Bass applied for one of those

three positions. In order to become a Training Instructor, the County specified that

a person must have “two years training instructor or closely related work

experience” and “must possess and maintain a valid Florida Department of

Education Teacher’s Certificate or obtain [one] within 18 months of employment.”

Bass’ qualifications exceeded those minimums. Moreover, according to Frank

Montes de Oca, who was Chief in Charge of Training at the Division, as a training

instructor Bass “was an excellent employee who constantly received good or

outstanding evaluations.” He was first or second in seniority among instructors,

and, under terms of the union contract, should have been the last or next to last to

be laid off in the event of a reduction in force.

      All qualified persons, including those who had been laid off, were allowed

to apply for the three Training Instructor positions. The Fire and Rescue Division

used a Performance Based Interview system to select candidates for various

positions, including the Training Instructor positions. In that type of interview,

candidates are asked pre-selected questions to test their responses to hypothetical

situations they may face on the job. The candidates are expected to respond by

explaining what they have done in similar situations.


                                           3
      A three-member panel interviewed Bass and twelve other applicants for the

three Training Instructor positions. The members of the interview panel were

Charles Middleton (black male), Ray Valle (Hispanic male), and Betty Meeks

(black female). At the time of the reorganization, Middleton was the Acting

Assistant Department Manager in charge of Administration and had supervisory

responsibility over the Division’s Training Instructors. He was also a member of

the Progressive Firefighters Association, an advocacy organization for black

firefighters, and he was known to support affirmative action and a promotional

“fast track” for minorities.

      Middleton testified that he selected Meeks and Valle for the interview panel

and that, in doing so, he “[t]ried to select people who had little or no involvement

with the training function” so that they would have had nothing at stake in the

Division’s reorganization. Meeks was employed in the County’s Human

Resources Department, and admits that she had no knowledge beyond that of a lay

person concerning the position of fire department training instructor. She was also

known to be a supporter of affirmative action. Although Valle was employed by

the Division, he worked as an information technology specialist and had no

training in firefighting. Nothing in the record indicates Valle’s views on




                                          4
affirmative action. Therefore, with the possible exception of Middleton,1 none of

the panel members was a certified firefighter in Florida, nor had any panel member

held a Training Instructor position.

       Not only did the panel members lack experience as Training Instructors,

none of them was given any training or guidelines (other than general training

concerning interview skills) to help them evaluate which candidates were best

qualified for the positions. Remarkably, none of them received any job description

showing the duties of a Training Instructor. Nor did any of them receive the

interview questions until just before the start of the interviews. They were not told

to take notes of the interviews, and none of them did.

       Mitch Floyd, who was Chief of the Fire and Rescue Division from 1989

until April 1995, stated in his affidavit that the County had adopted the interview

process “to create some leeway to allow us to promote minority candidates.” He

stated under oath that the interview score was not supposed to be determinative,

but was meant to be only one of several factors, including education, experience,



       1
        The record is less clear with respect to Middleton’s experience and credentials. The
record seems to indicate that Middleton was not a certified firefighter in the State of Florida.
Furthermore, although the record shows that Middleton had supervisory responsibility over the
Division’s Training Instructors, nothing in the record indicates that Middleton had any personal
experience as a Training Instructor. Given the procedural posture, of course, we are required to
view the facts in the light most favorable to the non-movant, Bass. Viewing the evidence that
way, Middleton was not a certified firefighter and had no experience as a Training Instructor.

                                                5
and diversity (i.e., race and gender) that were to be considered. The County’s

written policy specifically stated that scores were not to be totaled and that the

interview was only one component to be considered. Similarly, Tom Preston (not

related to one of the candidates, Henry Preston), who developed the interview

process for the Training Instructor position, stated that the interview scores were

not intended to be determinative. The interviews for the Training Instructor

positions took place in October 1995. After the panel finished interviewing all the

candidates, the panel members combined their individual scores for each candidate

and then ranked the candidates based on their aggregate interview scores. The

panel ranked Bass ninth out of the thirteen applicants. Middleton and Valle

testified that Bass did not answer the questions that were asked and did not

interview as well as expected considering his experience as a training officer.

(Meeks was not questioned about Bass interview performance during her

deposition.) Contrary to the written policy and all the testimony about how the

interview results were to be used, selections for the Training Instructor position

were made solely on the basis of the interview scores.2 Because Bass received a

      2
          The interview scores were as follows:

Name                  Previously Supervisor           Score   Selected   Race
Gina McCollum                Yes            16          X           W
Dan Kucik                    No             15                      W
Donna Reed                   Yes            13          X           W

                                                  6
low score on the interview, the panel did not choose him for one of the three

Training Instructor positions. Instead, the panel chose three of the applicants

whom it had given higher interview scores: a black male and two white females.

       Henry Preston, the black candidate selected for one of the three Training

Instructor positions, did not even meet the minimum qualifications for the position.

His resume reflected that he had no experience as a Training Instructor and only

two years of experience as a firefighter, even though one of the minimum

requirements for a Training Instructor position was “two (2) years training

instructor or closely related work experience.” Moreover, Preston misrepresented

his qualifications both on his general employment application and on his Training

Instructor application. Although Preston represented on those documents that he


Henry Preston                No             13        X           B
David Cohen                  No             12                    W
Karen Barber                 No             12                    W
Henry Butts                  No             11                    W
John Russell                 Yes            10                    B
Michael Bass                 Yes             8                    W
Victoria Quick               No              7                    W
Stephen Manning              No              5                    W
Thomas Wheeler               No              4                    W
Terry Boston                 No              4                    W

The candidate with the second-highest score, Dan Kucik, was selected for (and accepted) the
higher-ranking position of Group Supervisor. The Group Supervisors were chosen through a
separate selection process which involved different PBI interviews. Therefore, Kucik’s
performance during his Training Instructor interview does not account for his selection as a
Group Supervisor. John Russell (black male), who ranked eighth in the Training Instructor
interview was also selected as a Group Supervisor. Bass applied for a Group Supervisor
position, but was not selected.

                                                 7
attended the University of Central Florida for three years as an accounting major

and earned 94 credits there, he had never attended that university. Preston testified

in his deposition that the County’s Human Resources Department knew he had

“exaggerated” his educational credits. Initially he had submitted an application

which truthfully showed he lacked the necessary qualifications, but someone from

Human Resources told him that his application needed to be changed before it

would be accepted. Taking the suggestion, Preston submitted a second application,

and this one falsely stated he had attended the University of Central Florida. It was

only on the basis of that lie about his qualifications, a lie he testified the County

had encouraged, that Henry Preston was judged to be qualified for a Training

Instructor position.

      After being denied a Training Instructor position for which he was

indisputably qualified, Bass was given the choice of being demoted to

engineer/paramedic or being laid-off. He took the demotion. In October 1995,

Bass filed a union grievance challenging his demotion and removal from training

duties. On November 17, 1995, while his grievance was pending, Bass complained

to the Division Chief James Moody that Henry Preston lacked the necessary

qualifications for the Training Instructor position. Bass recorded the events in his

diary, writing as follows:


                                           8
      Met with Moody. . . . Advised him that Preston, Reed and Kucik did
      not have an A.S. degree, only high school degree and Reed had a
      GED and Preston did not qualify for training position. Witnessed by
      Wertz and Angel Gonzales. Moody advised me that the County will
      continue to promote based on color and that I should file legal action
      against the County.

(emphasis added).

        In December 1995, the County settled Bass’ union grievance without a

hearing by reassigning him to be a fourth Training Instructor. Bass was given the

job title, rank, and pay of a Training Instructor, but he was not assigned to a district

and was not permitted to perform the duties of a Training Instructor. Before the

reorganization, there were four Training Instructors, each holding the rank of

Captain, assigned to cover five battalions. After the reorganization, there were

three Training Instructors, each holding the rank of Lieutenant, assigned to cover

three districts (as the battalions were renamed). One Training Instructor was

assigned to each of the three districts. As a result, when the Division finally made

Bass a Training Instructor he was the fourth one, and there was no vacant district

to assign him.

      In December 1995, on his first day as a Training Instructor, Bass was

assigned to clean out a warehouse – work ordinarily done by inmates supplied by

the Department of Corrections. Between December 1995 and April 1996, Bass had

no routine work assignments, performed custodial and clerical duties, and usually

                                           9
was supervised by personnel who were less senior than he. Middleton, who was

in charge of the Training Instructors, and Chief Smith ordered Bass not to record

on his work logs the custodial and clerical work he was performing.

      Bass’ non-custodial assignments included working with the Division’s

Emergency Medical Services unit, working on the Community Health Care

Initiative, teaching CPR for Head-start day care workers, and assisting other

Training Instructors in developing training programs. Bass was not permitted to

earn overtime pay, on-call pay, riding-out-of-classification pay, or adjunct teaching

pay, all of which were available to the other Training Instructors. Although he

previously had been permitted to teach numerous outside courses, such as a SWAT

team tactical rope course offered at various law enforcement agencies, in his

position as Training Instructor Bass was denied all opportunities to teach outside

courses. He also was required to take tests in order to retain his paramedic pay,

while the three other training instructors were not.

      In January 1997, Bass was transferred out of the Training Bureau without

even being told of the transfer. He learned of the transfer upon returning from

vacation and discovering that his paycheck was no longer available in the Training

Bureau and that he was no longer on that bureau’s payroll. From January until

April of 1997, Bass did not know where he had been transferred or to whom he


                                          10
was to report. In April 1997, he was told to report for work in a non-budgeted

position that was not covered by the union contract. After the union complained,

Bass was allowed to keep his Training Instructor title, and he was given a

temporary assignment under Chief Weagraff in Quality Assurance. In the spring

of 1998, one of the three budgeted Training Instructor positions became available,

but it was not given to Bass. In fact, it was never filled. At least as late as

February 1999, Bass was still temporarily assigned to Chief Weagraff.

                                    B. Procedural History

       Bass filed a ten-count complaint against the County on March 31, 1997. The

complaint contained race discrimination claims under Title VI of the Civil Rights

Act of 1964, 42 U.S.C. § 2000d, et seq.; Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e, et seq.; 42 U.S.C. § 1981; 42 U.S.C. § 1983; the Equal

Protection Clause of the Fourteenth Amendment to the United States Constitution;

and the Florida Civil Rights Act of 1992, Fla. Stat. chs. 760.01-760.11. The

complaint also contained retaliation claims under Title VII; 42 U.S.C. § 1981; the

Florida Civil Rights Act of 1992, Fla. Stat. chs. 760.01-760.11; the First

Amendment to the United States Constitution; and a claim under Florida’s

veterans’ preference statutes, Fla. Stat. §§ 295.07 & 295.085.3

       3
          On appeal, Bass does not challenge the district court’s rulings on his Title VI or
veterans’ preference claims, but argues that the district court erred in granting summary

                                                11
       The County moved for summary judgment. With respect to the race

discrimination claims, the County proffered as its reason for not giving Bass one

of the Training Instructor positions his poor performance on the Performance

Based Interview. With respect to Bass’ retaliation claims, the County argued that

Bass could not establish a prima facie case of retaliation, and that even if he could,

he could not refute the County’s asserted legitimate reason for its actions – he was

not given Training Instructor duties because there was not an open district. The

district court entered an order granting summary judgment to the County as to all

counts in the complaint.

                              II. STANDARD OF REVIEW

       We review a district court's grant of summary judgment de novo, using the

same legal standard employed by the district court. See, e.g., Fitzpatrick v. City of

Atlanta, 2 F.3d 1112, 1117 (11th Cir. 1993). "Summary judgment is appropriate if

the record shows no genuine issue of material fact and that the moving party is

entitled to judgment as a matter of law. When deciding whether summary judgment

is appropriate, all evidence and reasonable factual inferences drawn therefrom are

reviewed in a light most favorable to the non-moving party." Witter v. Delta Air

Lines, Inc., 138 F.3d 1366, 1369 (11th Cir. 1998) (citation and quotations omitted).



judgment on his race discrimination and retaliation claims.

                                               12
                                 III. DISCUSSION

                      A. RACE DISCRIMINATION CLAIMS

      In his complaint, Bass alleges that the County discriminated against him

based on his race (non-Hispanic, white) in violation of Title VII, § 1981, § 1983,

the Equal Protection Clause of the Fourteenth Amendment, and the Florida Civil

Rights Act. Sometimes this type of claim, where a white employee alleges to be

the victim of discrimination, is referred to as a “reverse discrimination” claim.

Whatever the rhetorical effect of that phrase in the ongoing public debate over

affirmative action may be, it has no place in the legal analysis of the alleged

governmental action before us. Discrimination is discrimination no matter what

the race, color, religion, sex, or national origin of the victim. See McDonald v.

Sante Fe Trail Transp. Co., 427 U.S. 273, 280, 96 S. Ct. 2574, 2579 (1976)

(holding that Title VII prohibits discrimination against whites as well as non-

whites). Our Constitution does not distinguish between races and neither do we.

See Plessy v. Ferguson, 163 U.S. 537, 559, 16 S. Ct. 1138, 1146 (1896) (Harlan,

J., dissenting) (“Our constitution is color-blind, and neither knows nor tolerates

classes among citizens. In respect of civil rights, all citizens are equal before the

law.”). As Justice Scalia has observed, “In the eyes of government, we are just

one race here. It is American.” Adarand Constructors, Inc. v. Pena, 515 U.S. 200,


                                          13
239, 115 S. Ct. 2097, 2119 (1995) (concurring opinion); see also Regents of Univ.

of Cal. v. Bakke, 438 U.S. 265, 289-90, 98 S. Ct. 2733, 2748 (1978) (Powell, J.,

plurality opinion) (“The guarantee of equal protection cannot mean one thing when

applied to one individual and something else when applied to a person of another

color.”). Racial discrimination against whites is just as repugnant to

constitutionally protected values of equality as racial discrimination against blacks.

Therefore, we will treat Bass’ Title VII and Equal Protection Clause

discrimination claims as discrimination claims, not as “reverse discrimination”

claims, and we will analyze his claims exactly as we would any racial

discrimination claim.

      Although the analyses for Bass’ Title VII and Equal Protection claims are

closely related, the Supreme Court has recognized that it “do[es] not regard as

identical the constraints of Title VII and the Federal Constitution.” Johnson v.

Transportation Agency, Santa Clara County, Calif., 480 U.S. 616, 632, 107 S. Ct.

1442, 1452 (1987). In addressing the interplay between Title VII and § 1983, we

recently concluded that Congress intended to make available separate, non-

exclusive causes of actions and remedies under these provisions, and held that a

plaintiff may bring a claim under one provision without asserting a claim under the

other. Thigpen v. Bibb County, Sheriff’s Dep’t, 223 F.3d 1231, 1237-39 (11th Cir.


                                          14
2000). Because claims under Title VII and the Equal Protection Clause are

distinct and the Supreme Court has instructed us that different standards are

applicable to them, we will address these claims separately.

                              1. Title VII Framework

      Title VII makes it an unlawful employment practice for an employer "to fail

or refuse to hire or to discharge any individual, or otherwise discriminate against

any individual with respect to his compensation, terms, conditions, or privileges of

employment, because of such individual's race, color, religion, sex, or national

origin." 42 U.S.C. § 2000e-2(a). Bass alleges that the County violated Title VII by

refusing to hire him for the Training Instructor position because he is a non-

Hispanic, white person.

      A plaintiff may establish a Title VII claim through the introduction of direct

evidence of discrimination or through circumstantial evidence that creates an

inference of discrimination. To evaluate Title VII claims based on circumstantial

evidence, we use the familiar framework established in McDonnell Douglas Corp.

v. Green, 411 U.S. 792, 93 S. Ct. 1817 (1973), and Texas Department of

Community Affairs v. Burdine, 450 U.S. 248, 101 S. Ct. 1089 (1981). See Combs

v. Plantation Patterns, 106 F.3d 1519, 1527-28 (11th Cir. 1997). Under this

framework, the plaintiff must first establish a prima facie case of discrimination.


                                          15
See Combs, 106 F.3d at 1527-28 (citations omitted). In order to establish a prima

facie case of race discrimination under Title VII, the plaintiff must show that: (1)

he was qualified and applied for the position; (2) he was rejected despite his

qualifications; and (3) other equally or less qualified employees who are not

members of his race were hired. See Taylor v. Runyan, 175 F.3d 861, 866 (11th

Cir. 1999) (citing Wu v. Thomas, 847 F.2d 1480, 1483 (11th Cir.1988)). Once the

plaintiff has made out a prima facie case of discrimination, the employer must

articulate some legitimate, non-discriminatory reason for the employee's rejection.

See Wu, 847 F.2d at 1483-84. If the employer meets this burden of production, the

plaintiff then must establish that each of the defendant's proffered reasons for

hiring someone of a different race is pretextual. See id.

      “[I]n cases of discrimination proven by direct evidence, it is incorrect to rely

on the McDonnell Douglas test because, while circumstantial evidence is used to

create an inference of discrimination under McDonnell Douglas, no such inference

is required in the case of direct evidence.” Taylor, 175 F.3d at 867 n.2; Evans v.

McLain of Georgia, Inc., 131 F.3d 957, 962 (11th Cir. 1997) (“[O]nce a plaintiff

produces direct evidence of a discriminatory motive, and the trier of facts accepts

this testimony the ultimate issue of discrimination is proved.” (citation and internal

quotation omitted)); Trotter v. Board of Trustees of the Univ. of Ala., 91 F.3d


                                          16
1449, 1453 (11th Cir.1996) ("When there is direct evidence that discrimination was

a motivating factor in the challenged employment decision, the appropriate

analysis is different from that employed in a case where only circumstantial

evidence is available."). The defendant’s burden when refuting direct evidence of

discrimination is one of persuasion and not merely production. See Hill v.

Metropolitan Atlanta Rapid Transit Auth., 841 F.2d 1533, 1539 (11th Cir. 1988).

Bass attempts to prove his Title VII claim with both direct and circumstantial

evidence of discrimination.

      In this case, the County has not disputed that Bass established a prima facie

case of discrimination under the McDonnell Douglas framework. Therefore, for

purposes of summary judgment, we assume that Bass is in a protected class, was

qualified to become a Training Instructor, applied for the position, was rejected

despite his qualifications and was rejected in favor of another less qualified

employee of a different race. The dispute in this case concerns whether Bass has

also presented direct evidence of discrimination, and, if not, whether he has put

forth sufficient circumstantial evidence that the County’s proffered non-

discriminatory reason for its actions (i.e., Bass’ poor performance during his

interview) was pretextual. We now turn to these disputed issues.

   2. Title VII Direct Evidence Contention Based on Chief Moody’s Statements


                                          17
      First, Bass contends that a statement made to him by Chief Moody – the

chief of the Fire and Rescue Division at the time of the decision not to offer Bass

one of the Training Instructor positions during the 1995 reorganization –

constitutes direct evidence of discrimination. Bass testified that he confronted

Chief Moody about the promotion of employees who lacked the necessary

qualifications for the Training Instructor position, and Moody responded that the

County would continue to promote based on color. We agree with the district

court that this statement does not rise to the level of direct evidence of

discrimination by the Division.

      Direct evidence of discrimination is “evidence which, if believed, would

prove the existence of a fact [in issue] without inference or presumption.” Earley

v. Champion Int’l Corp., 907 F.2d 1077, 1081 (11th Cir. 1990) (citation and

emphasis omitted). “[O]nly the most blatant remarks, whose intent could be

nothing other than to discriminate on the basis of [race] . . . constitute direct

evidence of discrimination.” Damon v. Fleming Supermarkets of Fla., Inc., 196

F.3d 1354, 1358 (11th Cir. 1999) (citations omitted). “For statements of

discriminatory intent to constitute direct evidence of discrimination, they must be

made by a person involved in the challenged decision.” Trotter v. Bd. of Trustees,

91 F.3d 1449, 1453-54 (11th Cir. 1996). “[R]emarks by non-decisionmakers or


                                           18
remarks unrelated to the decisionmaking process itself are not direct evidence of

discrimination.” Standard v. A.B.E.L. Servs., Inc., 161 F.3d 1318, 1330 (11th Cir.

1998).

      Bass argues that Chief Moody’s statement – made close in time to the

decision to offer the Training Instructor positions to other candidates and against

the backdrop of the County’s affirmative action plans – constitutes direct evidence

of discrimination. However, Bass presented no evidence showing that Moody was

a decisionmaker or involved in the selection of the Training Instructors. Although

Bass attaches significance to the fact that Moody was the chief at the time of the

decision, the fact remains that Moody was not a member of the interview panel and

was not involved in the selection process. Only statements by the persons involved

in the decisionmaking process, here the interview panel members, could constitute

direct evidence of discrimination. Therefore, although Moody’s statements may

provide significant circumstantial support for Bass’ claims, they do not constitute

direct evidence of discrimination. See Standard, 161 F.3d at 1330.

            3. Circumstantial Evidence Supporting the Title VII Claim

      Even though Chief Moody’s statements are not direct evidence of

discrimination, we believe that Bass has put forth ample circumstantial evidence of

discrimination to permit his Title VII, § 1981 and Florida Civil Rights Act claims


                                         19
to go to a jury. In addition, for the reasons explained in section 4, infra, we find

that the County’s affirmative action plans, when viewed in light of the

circumstantial evidence which would allow a reasonable jury to conclude that the

Division was acting pursuant to those plans, do constitute direct evidence of racial

discrimination against Bass. Therefore, we conclude that the district court erred in

entering summary judgment against Bass’ Title VII race discrimination claims.

      It is undisputed that Bass established a prima facie case of race

discrimination under the McDonnell Douglas framework. Consequently, a

presumption of discrimination arose and the burden shifted to the County to proffer

a legitimate, nondiscriminatory reason for not hiring Bass. See Combs, 106 F. 3d

at 1527-28. To meet that burden of production, the County proffered one reason, a

subjective one, for not hiring Bass for a Training Instructor position. The County

claimed that Bass did not score as well on his interview (purportedly the only

selection criterion used) as the other candidates selected for the position.

      This Court recently reaffirmed that a subjective reason for an employer’s

action – such as poor interview performance – can be as legitimate as any other

reason. See Chapman v. AI Transport, 229 F. 3d 1012, 1033 (11th Cir. 2000) (en

banc). An interview is frequently necessary to assess qualities that are particularly

important in supervisory or professional positions. Id. at 1033. This is because


                                          20
“[t]raits such as common sense, good judgment, originality, ambition, loyalty, and

tact often must be assessed primarily in a subjective fashion.” Id. at 1034 (internal

marks and citations omitted). However, in order for a subjective reason to

constitute a legally sufficient, legitimate, nondiscriminatory reason, the defendant

must articulate “a clear and reasonably specific factual basis upon which it based

its subjective opinion.” Id.; see also Burdine, 450 U.S. at 258, 101 S. Ct. at 1096

(“[T]he defendant’s explanation of its legitimate reasons must be clear and

reasonably specific” so that “the plaintiff be afforded a ‘full and fair opportunity’

to demonstrate pretext.”).

      Although the proffered reason, Bass’ poor interview, was subjective, the

County offered explanations of why the interview panel, the decisionmakers,

arrived at that subjective conclusion. Valle stated that Bass “did not interview

anywhere near as well as [he] expected him to” and observed that Bass “didn’t

answer the questions that [the interviewers] were asking.” Middleton opined that

Bass “could have presented himself better” and that Bass gave “answers

irrespective of the questions.” Bass’ testimony does not contradict the panel

members’ assessment of his interview performance. Bass stated that he “had the

impression that [the interview] was just some kind of a go-through-the-motion

thing.” Although Bass admitted that he did not perform well during the interview,


                                          21
he claimed that his poor performance was caused by Middleton’s interrupting him

while he was trying to answer the questions. Middleton did not recall interrupting

Bass during the interview, but Valle testified that if a candidate was “headed in the

wrong direction” the interviewers would “try and help” the candidate by

“clarify[ing] what it was [they] were looking for.”

      Because the interviewers explained the grounds for their subjective

evaluation with reasonable clarity and specificity, the County met its burden of

producing a legitimate, nondiscriminatory reason for not hiring Bass as a Training

Instructor. After the County articulated this reason, the burden shifted back to

Bass to present sufficient evidence to create a genuine issue of fact that the

County’s non-discriminatory reason was pretext for discrimination. In response,

Bass argued that: (1) the County encouraged employees to hire and promote based

on race and established a system for hiring and promotion which created leeway so

that minorities could advance more easily; (2) Chief Moody said that the County

was going to continue to promote on the basis of color; (3) Preston, the black

candidate selected as a Training Instructor, did not meet the minimal qualifications

for the position; (4) the Fire and Rescue Division deviated from its established

procedures and the interview process was otherwise tainted; and last, but not least,




                                          22
(5) the County had in place affirmative action plans with the goal of increasing

minority representation within the Division.

                   a. Pressure to Hire and Promote Minorities

      With respect to Bass’ first pretext argument, he introduced evidence of

county officials’ emphasis on hiring and promoting based upon race. Montes de

Oca, Chief of the Fire and Rescue Division from 1990 though 1997, testified that

he was pressured to hire more minorities and that he had received periodic reports

showing the number of women and blacks in all positions. Mitch Floyd, Chief of

the Division from 1989 until April 1, 1995, testified that managers’ success or

failure in meeting the County’s affirmative action goals “could adversely affect

their future as managers,” and that the County Administrator, County Chairwoman,

and the County Commission regularly communicated this to the Division

managers. From that evidence a jury could reasonably find the County had a

policy of racial discrimination against non-Hispanic whites.

      Bass also presented evidence that the interview system, the same system that

was used in hiring the Training Instructors, was used to carry out the affirmative

action plans’ goals of emphasizing race in hiring decisions, i.e., the policy of racial

discrimination against non-Hispanic whites. Floyd, who developed the interview

system for the Training Instructor and Group Supervisor positions and who was a


                                          23
member of the Group Supervisor interview panel, testified that Performance Based

interviews were adopted as a subjective evaluation process that would create

“leeway” in promoting minorities because the County “didn’t have the time or

vacancies to wait out the gradual improvement of skills.”

      This evidence of pressure in the County to hire minorities over non-

minorities, combined with the existence of an interview system adopted in order to

create leeway to promote minorities, constitutes circumstantial evidence of

discriminatory intent behind the Division’s hiring decisions.

       b. Chief Moody’s Statement Concerning Race-Based Promotion

      As to his second pretext argument, Bass testified that when he confronted

Chief Moody about Henry Preston’s lacking the requisite qualifications, Moody

told him that the County would continue to promote on the basis of color. As we

have already said, because Bass did not introduce sufficient evidence establishing

that Moody was a decisionmaker, his statement cannot constitute direct evidence of

discrimination. Nonetheless, this statement does constitute circumstantial evidence

of discrimination because it raises the inference that the Training Instructor

interview panel members improperly based their decisions on race, rather than

performance during the interview or other legitimate criteria.




                                          24
                    c. Promotion of Less-Qualified Candidate

      In support of his third pretext argument, Bass presented evidence that he was

the most qualified applicant for the position and that Preston did not even meet the

minimum qualifications for the position. At the time he applied for the Training

Instructor position, Preston’s resume reflected that he had no experience as a

Training Instructor and only two years of experience with the Fire and Rescue

Division and had earned no credits toward his teaching certificate. It should have

been obvious on the face of Preston’s application that he could not meet the

mandatory criterion of obtaining a Florida teaching certification within 18 months

of being promoted and that he lacked the requisite two years of Training Instructor

experience.

      Hiring a less qualified person can support an inference of discriminatory

motivation. See Alexander v. Fulton County, 207 F.3d 1303, 1340 (11th Cir.

2000) (“both the Supreme Court and this court have observed that evidence

showing an employer hired a less qualified applicant over the plaintiff may be

probative of whether the employer's proffered reason for not promoting plaintiff

was pretextual”); Walker v. Mortham, 158 F.3d 1177, 1190 (11th Cir. 1998) (“The

fact that a court may think that the employer misjudged the qualifications of the

applicants does not in itself expose him to Title VII liability, although this may be


                                          25
probative of whether the employer's reasons are pretexts for discrimination.”

(internal marks, emphasis and citation omitted)). Here, the fact that the Division

promoted Preston, an employee who was unqualified under the Division’s criteria,

over Bass supports an inference of discrimination. This inference is further

strengthened by Chief Moody’s statement that the County would continue to

promote based on race and by other circumstantial evidence of discrimination.

                     d. Deviation from Standard Procedure

      In support of his fourth pretext argument, Bass presented evidence indicating

that the Fire and Rescue Division departed from its standard procedure when it

interviewed the applicants for the Training Instructor positions. Tom Preston, who

developed the interview process for the Training Instructor and Group Supervisor

positions, testified that interview scores were not intended to be determinative, and

the interview policy specifically stated that scores were not to be totaled and that

the interview was only one component to be considered. The policy, which was

identified in deposition by Valle, included the following instructions:

      NOTE: Do not total scores. This process is intended to develop a
      profile, highlighting a candidate’s areas of strength and weakness.
      This process was designed as one component to be used in
      conjunction with other criteria to determine a final selection.

The Division violated these written procedures by totaling the scores and relying

exclusively upon the interviews. An employer’s violation of its own normal

                                          26
hiring procedure may be evidence of pretext. See Hill v. Seaboard Coast Line

R.R., 885 F.2d 804, 811 (11th Cir. 1989). We believe that this is especially true

where, as here, an employer disregards all but one of the factors and qualifications

generally taken into consideration and relies solely on a factor which was designed

to create “leeway” for the promotion of people of a certain race.

      Furthermore, other facts surrounding the interview process used in selecting

the Training Instructors indicate that the process was suspect. For example, the

interviewers, who were the sole decisionmakers, received no training or guidelines

to help them evaluate which candidates were best qualified for the Training

Instructor positions. The interviewers were supposed to evaluate the applicants’

responses to certain situations to determine which candidates would make the best

Training Instructors, yet the interviewers were never even informed of what duties

a Training Instructor had. Although Middleton testified that he had at some time

received training in the interview process itself, he said he received no training

with respect to the specific qualifications to look for when interviewing the

Training Instructor applicants. Valle, another member of the Training Instructor

interview panel, testified that he knew very little about firefighter training at the

time he served on the panel. Meeks, the final member of the Training Instructor

interview panel, testified that she had no knowledge of firefighting or training


                                           27
when she served on the panel. Furthermore, despite the fact that the panel

members were called upon to judge the applicants’ qualifications to be Training

Instructors, Middleton, who chose the other two panel members, testified that he

“[t]ried to select people who had little or no involvement with the training

function.”

      We recognize that “a defendant may terminate an employee for a good or

bad reason without violating federal law” and “[w]e are not in the business of

adjudging whether employment decisions are prudent or fair.” Damon v. Fleming

Supermarkets of Florida, Inc., 196 F.3d 1354, 1361 (11th Cir. 1999). We are,

however, in the business of adjudging whether an employer violated Title VII by

improperly making employment decisions based on race. In this case, the selection

process employed by the Division, when viewed in light of the other evidence of

the County’s race-conscious hiring and promotion efforts, constituted

circumstantial evidence that the Division was acting with race in mind while

selecting Training Instructors, and that is so even without any consideration of the

County’s formal affirmative action plans.

                    e. The County’s Affirmative Action Plans

      The last category of evidence that the proffered interview reason was pretext

is the County’s affirmative action plans, which were in effect at the time that the


                                          28
Fire and Rescue Division refused Bass a Training Instructor position. As we will

explain in the next section, we think the County’s affirmative action plans – unless

those plans are valid – are actually direct evidence of unlawful discrimination.

                                        f. Conclusion

       We conclude that the evidence offered by Bass was more than sufficient to

raise a genuine issue of material fact about whether the County’s articulated

nondiscriminatory reason for not hiring him was pretextual. The county officials’

emphasis on promoting employees based upon race, the statement by Chief Moody

concerning race-conscious efforts, the Division’s deviation from procedures, the

hiring of an unqualified candidate instead of Bass, who was qualified, provide

more than enough evidence for a reasonable jury to conclude that the County’s

proffered non-discriminatory explanation for its actions was pretextual. The

district court erred when it granted summary judgment in favor of the County on

Bass’ race discrimination claims under Title VII, § 1981 and the Florida Civil

Rights Act.4

       4
        Although Bass has presented no separate arguments in support of his claims under the
Florida Civil Rights Act, we have recognized that “decisions construing Title VII are applicable
when considering claims under the Florida Civil Rights Act. . . . ” Harper v. Blockbuster
Entertainment Corp., 139 F.3d 1385, 1387 (11th Cir. 1998). Likewise, “[t]he elements of a
claim of race discrimination under 42 U.S.C. § 1981 are also the same as a Title VII disparate
treatment claim in the employment context.” Rice-Lamar v. City of Fort Lauderdale, 232 F.3d
836, 843 n.11 (11th Cir. 2000). Therefore, for the same reasons that we reverse the grant of
summary judgement as to Bass’ Title VII race discrimination claim, we also reverse as to his
race discrimination claims brought under the Florida Civil Rights Act and § 1981.

                                               29
                 4. Direct Evidence Supporting the Title VII Claim

      We now turn to the consideration of the County’s affirmative action plans as

direct evidence of discrimination supporting Bass’ Title VII, § 1981 and Florida

Civil Rights Act claims. The affirmative action issues in this case arise in a

somewhat unusual posture. In a typical Title VII case involving an affirmative

action plan, an employer asserts in response to a plaintiff’s prima facie showing of

discrimination that its employment decision was made pursuant to an affirmative

action plan and that its compliance with such a plan was a legitimate,

nondiscriminatory reason for its actions. See, e.g., Johnson v. Transportation

Agency, Santa Clara County, Calif., 480 U.S. 616, 626-27, 107 S. Ct. 1442, 1449

(1987). The question in those circumstances is whether the employer’s affirmative

action plan is valid.

      In this case, the County has sought no cover from its affirmative action plans

(and, in fact, seems to distance itself from them), and it is Bass who relies on the

County’s affirmative action plans in support of his claims. Of course, a defendant

who in fact acts pursuant to an affirmative action plan cannot avoid judicial review

of the plan by disavowing reliance upon it, where there is evidence that the plan

played a part in the employment decision.




                                          30
      The first step in ascertaining whether the County can be held liable for

discrimination as a result of its affirmative action plans is a determination of

whether there is sufficient evidence that it acted pursuant to those plans. The mere

existence of an affirmative action plan by itself does not constitute direct evidence

of discrimination unless there is also evidence that the employer acted pursuant to

the plan in making employment decisions. See Brown v. McLean, 159 F.3d 898,

904 (4th Cir. 1998) (holding that affirmative action plan is only relevant if

defendant acted pursuant to plan); Cerrato v. San Francisco Community College

Dist., 26 F.3d 968, 976 (9th Cir. 1994) (same); McQuillen v. Wisconsin Educ.

Ass’n Council, 830 F.2d 659, 666 (7th Cir. 1987) (same).

      However, the existence of an affirmative action plan, when combined with

evidence that the plan was followed in an employment decision, is sufficient to

constitute direct evidence of unlawful discrimination unless the plan is valid. See

McGarry v. Board of County Comm’rs of Pitkin, 175 F.3d 1193, 1200 (10th Cir.

1999) (holding that county personnel director’s statements that those hired were not

better qualified than white applicant and that those hirings were minority

affirmative action hirings, made against the backdrop of the county’s policy

statements regarding hiring and affirmative action, constituted direct evidence of

discrimination). Furthermore, even when a defendant denies having acted pursuant


                                           31
to its affirmative action plan, if there is evidence that it may have done so, a jury

must decide whether the defendant in fact acted pursuant to its stated plan.

See Messer v. Meno, 130 F.3d 130, 139 (5th Cir. 1997) (finding that jury could

conclude that defendant acted pursuant to affirmative action plan in light of

circumstantial evidence even though defendant denied having taken plan into

account). When a jury finds that a government employer acted pursuant to an

affirmative action plan, then the employer should be held liable for discrimination

unless the plan is valid under Title VII and the Equal Protection Clause.5 This is

because, regardless of good intentions, a government employer commits unlawful

discrimination when it takes race into account in an employment decision and acts

pursuant to an invalid affirmative action plan.6

       5
         Under 42 U.S.C. § 2000e-5(g)(2)(B), adopted as part of the Civil Rights Act of 1991, a
defendant may, however, limit the types of relief to which a Title VII plaintiff is entitled if it is
able to “prove by a preponderance of the evidence that it would have made the same disputed
employment decision even in the absence of the alleged discrimination.” Lewis v. Young Men’s
Christian Assoc., 208 F.3d 1303, 1304 (11th Cir. 2000). See also Canup v. Chipman-Union,
Inc., 123 F.3d 1440, 1441-42 (11th Cir. 1997) (discussing impact of the 1991 amendments to the
Civil Rights Act on cases in which defendant attempts to show that it would have made same
decision even without discrimination).
       6
         In another case recently before this Court, a plaintiff in a race discrimination lawsuit
sought summary judgment as to the employer’s liability based on its undisputed compliance with
its affirmative action plan. See Thigpen v. Bibb County, Sheriff’s Dep’t, 223 F.3d 1231, 1244
(11th Cir. 2000). Although we did not rule out that such a finding of liability might be
appropriate in some cases, we noted that an affirmative action plan “does not necessarily offend
the equal protection clause,” and remanded that case for a determination of whether the
affirmative action plan passed muster under strict scrutiny analysis. Id. Our analysis in Thigpen
leaves open the possibility, however, that summary judgment as to liability for discrimination
might be appropriate where there is no dispute over whether a defendant was acting pursuant to
an affirmative action plan, if a district court determines that the affirmative action plan is invalid

                                                  32
      a. Meaning of “Direct Evidence” in Context of Discrimination Claim

       For the reasons that follow, we hold that where there is an invalid affirmative

action plan in effect relating to the employer’s allegedly discriminatory actions, that

plan constitutes direct evidence of discrimination if there is sufficient circumstantial

evidence to permit a jury reasonably to conclude the employer acted pursuant to the

plan when it took the employment actions in question.

       Because we believe that the term has been a source of confusion, we begin by

discussing the meaning of “direct evidence” in the context of a Title VII race

discrimination claim. First, we note that the phrase “direct evidence,” when used in

the context of discrimination claims, does not refer to whether evidence is direct or

circumstantial in the ordinary evidentiary sense in which we normally think of those

terms. Instead, “direct evidence” refers to a type of evidence which, if true, would

require no inferential leap in order for a court to find discrimination. We do not

believe that the status of evidence as “direct” in this context, however, changes

simply because a defendant contests the validity of the evidence, thereby requiring

the plaintiff to offer proof related to the disputed evidence through other means.




under Title VII and the Equal Protection Clause.

                                               33
Therefore, an affirmative action plan may constitute direct evidence, even when a

defendant denies having acted pursuant to its stated plan.7




       7
         The County argues that affirmative action plans should be considered circumstantial,
instead of direct, evidence. It points out that Johnson applied the McDonnell Douglas burden-
shifting framework in assessing an affirmative action plan, Johnson, 480 U.S. at 626, 107 S. Ct.
at 1449, and some of our decisions have held that with direct evidence “it is incorrect to rely on
the McDonnell Douglas test because, while circumstantial evidence is used to create an inference
of discrimination under McDonnell Douglas, no such inference is required in the case of direct
evidence.” See, e.g., Taylor v. Runyon, 175 F.3d 861, 867 n.2 (11th Cir. 1999). The County
reasons that because the McDonnell Douglas framework does not apply to direct evidence
claims, and the Supreme Court applied that framework to an affirmative-action-based claim in
Johnson, it necessarily follows that affirmative action plans cannot be direct evidence. Although
this syllogism has some superficial appeal, we believe it ultimately fails.

         To begin with, we note that the Supreme Court never said in Johnson that affirmative
action plans should be treated as circumstantial evidence. In fact, the word “circumstantial”
never appears in that opinion. Instead, the Court simply concluded that the McDonnell Douglas
framework was useful in light of the assignment of the various burdens relevant to the claim.
See Johnson, 480 U.S. at 626, 107 S. Ct. at 1449 ) (“This case also fits readily within the
analytical framework set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct.
1817, 36 L. Ed.2d 668 (1973). Once a plaintiff establishes a prima facie case that race or sex has
been taken into account in an employer’s employment decision, the burden shifts to the employer
to articulate a nondiscriminatory rationale for its decision. The existence of an affirmative action
plan provides such a rationale. If such a plan is articulated as the basis for the employer’s
decision, the burden shifts to the [Title VII] plaintiff to prove that the employer’s justification is
pretextual and the plan is invalid.”). Nothing in Johnson means that the plaintiff is not entitled to
prevail without further adieu if the affirmative action plan the employer asserts as the motivation
for its actions is invalid.

        As we explain below, treating affirmative action plans as direct evidence is consistent
with our other decisions relating to direct evidence. Statements by decisionmakers clearly
evincing discriminatory intent and obviating the need to rely on an inference of discrimination
constitute direct evidence of discrimination. See, e.g., Merritt v. Dillard Paper Co., 120 F.3d
1181, 1189 (11th Cir. 1997). In principle, an affirmative action plan is exactly such a statement.
The only thing to distinguish an affirmative action plan from any other discriminatory statement
(other than the degree of formality involved) is that the discrimination it describes or prescribes
is permissible if the plan is valid under Title VII and the Equal Protection Clause. If it is not
valid, an affirmative action plan amounts to nothing more than a formal policy of unlawful
discrimination.

                                                  34
      This view of direct evidence is supported by this Court’s case law addressing

other types of direct evidence of discrimination. We have held that “[w]here the

non-movant presents direct evidence that, if believed by the jury, would be sufficient

to win at trial, summary judgment is not appropriate even where the movant presents

conflicting evidence.” Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th

Cir. 1996) (emphasis added). Furthermore, “[w]e have defined direct evidence as

‘evidence, which if believed, proves the existence of fact in issue without inference

or presumption.’” Merritt v. Dillard Paper Co., 120 F.3d 1181, 1189 (11th Cir. 1997)

(quoting Rollins v. TechSouth, Inc., 833 F.2d 1525, 1528 n.6 (11th Cir. 1987))

(emphasis added). The factual premise of “direct evidence” of discrimination may

be disputed, and it may well be that a plaintiff will have to establish the “direct

evidence” by introducing circumstantial evidence. For example, in Merritt, we

considered whether an alleged statement by an employer constituted direct evidence

in support of the plaintiff’s retaliation claim. Merritt, 120 F.3d at 1189-91. In that

case, the employer denied that a decisionmaker had made a statement which, if true,

clearly showed a retaliatory motive behind the termination of the plaintiff’s

employment. Id. Nonetheless, we concluded that because a jury could find that the

decisionmaker had made the statement, there was direct evidence of retaliation

precluding summary judgment. Id. Given this approach, we hold, for the following



                                           35
reasons, Bass has put forth enough evidence of the existence of direct evidence of

discrimination in the form of the County’s affirmative action plans that a jury could

find the Division acted pursuant to those plans.

                    b. The County’s Affirmative Action Plans

      We begin with the facts concerning the County’s affirmative action plans. All

parties agree that the County had affirmative action plans in place at the time of the

Fire and Rescue Division’s reorganization, and that those plans were applicable to

the Division. Bass showed that in November 1990, the Board of County

Commissioners adopted a five-year affirmative action plan. The plan stated that the

underutilization of blacks and Hispanics at the Division existed “division wide.” It

set county-wide goals for the hiring of minorities and instructed division directors

and department managers to establish annual numerical hiring and promotion

objectives to alleviate the underutilization of women and minorities.

      Bass also presented evidence that in July 1993, the County adopted another

plan, the 1993 Diversification Plan, “to ensure that Orange County’s workplace is

devoid of discrimination and is generally reflective of the County’s diverse

population.” The 1993 Diversification Plan required county departments and

divisions to suspend the hiring process when no qualified minority or female

applicant was available and “provide written justification to the EEO/Professional



                                          36
Standards Department stating job related reasons why diversity cannot be obtained

via the particular hiring process.” The 1993 Diversification Plan also set percentage

hiring goals in positions that were found to have few minorities or women. That

1993 plan was in effect during the time Bass interviewed for the Training Instructor

position in October 1995, and it covered hiring at the Fire and Rescue Division. In

its response to Bass’ EEOC charge, the County acknowledged the existence of an

affirmative action plan covering the Division and stated that one of the paramount

objectives of the plan was to “increase the percentage of women and minorities in

job categories where they have been traditionally underrepresented.”

      Although the County clearly had affirmative action plans in place during the

1995 reorganization, it contends based on testimony from the interview panel

members, that the decision not to offer the Training Instructor position to Bass was

unrelated to its affirmative action plans. To support this contention, the County

points to testimony from the panel members indicating that the Training Instructors

were selected solely on the basis of their interview scores and that no other factors,

such as race, were taken into consideration. Valle specifically testified that there was

no discussion of race at anytime. Furthermore, the County notes that the three

Training Instructors selected represented the top three interview scores of the

applicants who were still in consideration.



                                           37
      Although the parties dispute whether the Fire and Rescue Division was acting

pursuant to the County’s affirmative action plans, we must bear in mind that this

case is before us at the summary judgment stage. This means the County is entitled

to judgment at this time only if it shows “that there is no genuine issue as to any

material fact.” Fed. R. Civ. P. 56(c). Moreover, Bass, as the non-movant, is entitled

to have all reasonable inferences from the evidence in the record drawn in his favor.

Ryder Int’l Corp. v. First American Nat’l Bank, 943 F.2d 1521, 1523 (11th Cir.

1991).

      There is substantial circumstantial evidence in the record upon which a jury

reasonably could conclude that the Division acted pursuant to the County’s

affirmative action plans. We have outlined above various types of circumstantial

evidence which, independent of the County’s affirmative action plans, permit Bass’

Title VII claim to go to a jury. That same evidence would permit a reasonable jury

to conclude that, despite its denials, the Division was acting pursuant to the County’s

affirmative action plans when it decided to deny Bass a Training Instructor position

during the 1995 reorganization. While the mere existence of an affirmative action

plan does not constitute direct evidence of discrimination, the existence of a plan

combined with other circumstances of the type present in this case make available to

a jury the reasonable inference that the employer was acting pursuant to the plan



                                           38
despite statements to the contrary from the decisionmakers involved. Therefore,

given the undisputed fact that the County had affirmative action plans which were in

effect at the time of the actions that are the subject of this lawsuit, and given the

evidence (all of which is circumstantial and some of which is disputed) that the

Division acted pursuant to those affirmative action plans, there is direct evidence of

discrimination.

              c. The Validity of the County’s Affirmative Action Plans

        If it is either proven or conceded that a defendant acted pursuant to an

affirmative action plan, the question then becomes whether the plan is valid under

Title VII. The validity of an affirmative action plan is judged under the following

test:

        We must first determine whether the [government employer’s]
        consideration of the race of promotional candidates was justified by a
        manifest racial imbalance that reflected under-representation of [the
        affirmative action plan’s beneficiaries] in traditionally segregated job
        categories. . . . If such a justification was present when the plan was
        developed, we must then determine whether the plan itself provides a
        proper remedy for that imbalance. A remedy is proper if the plan does
        not unnecessarily trammel the rights of non-black employees or create
        an absolute bar to their advancement.

In re Birmingham Reverse Discrimination Employment Litig., 20 F.3d 1525, 1537

(11th Cir. 1994) (citing Johnson, 480 U.S. at 632, 637, 107 S. Ct. at 1452, 1455).




                                            39
      In Johnson, the Supreme Court held that the burden of showing that an

affirmative action plan is invalid is on the plaintiff in a Title VII case. See Johnson,

480 U.S. at 626-27, 107 S. Ct. at 1449 (“As a practical matter, of course, an

employer will generally seek to avoid [a finding of invalidity] by presenting

evidence in support of its plan. That does not mean, however, as petitioner suggests,

that reliance on an affirmative action plan is to be treated as an affirmative defense

requiring the employer to carry the burden of proving the validity of the plan. The

burden of proving its invalidity remains on the plaintiff.”).

      In reaching this decision, the Supreme Court cited only one reason for placing

the burden of proving the invalidity of an affirmative action plan on a Title VII

plaintiff – that it had placed a similar burden on plaintiffs in the equal protection

context. See 480 U.S. at 626, 107 S. Ct. at 1449 (“Only last Term, in Wygant v.

Jackson Board of Education, 476 U.S. 267, 277 - 278, 106 S. Ct. 1842, 1849 (1986),

we held that ‘[t]he ultimate burden remains with the employees to demonstrate the

unconstitutionality of an affirmative-action program,’ and we see no basis for a

different rule regarding a plan’s alleged violation of Title VII.”).

      In the fifteen years following the Johnson decision, much has changed in this

area of the law and the change casts considerable doubt over the viability of

Johnson’s holding concerning who has the burden with respect to the validity of an



                                           40
affirmative action plan. As the County concedes, and as we will discuss more later,

the law now is that insofar as an equal protection claim is concerned the defendant

must prove that its affirmative action plan satisfies strict scrutiny. See, e.g., City of

Richmond v. J. A. Croson Co., 488 U.S. 469, 510-11, 109 S. Ct. 706, 730-31 (1989)

(concluding that city had failed to demonstrate that the plan was supported by a

strong basis in evidence and had “failed to identify the need for remedial action”).

Because consistency in treatment of equal protection and Title VII claims was the

only reason given in Johnson for placing the burden as to the validity of the plan on

a Title VII plaintiff, it is likely that the Supreme Court would place the burden on the

defendant if it reconsidered the issue today. See generally Hill v. Ross, 183 F.3d

586, 590 (7th Cir. 1999) (noting that Johnson was undermined by subsequent

decisions, but declining to decide whether it survived those decisions).

      If it were up to us, we would follow the reasoning about consistency in

Johnson and assign the burden regarding the validity of an affirmative action plan to

the same party in both the Title VII and equal protection contexts. As a practical

matter, placing the burden on different parties for purposes of Title VII and equal

protection claims is problematic, especially in cases, such as this one, where there

are both Title VII and equal protection claims aimed at an affirmative action plan.

Placing the burden regarding the validity of the plan on the plaintiff as to one claim



                                            41
and on the defendant as to the other may cause confusion and creates the real

possibility of disparate results as to the two claims in the same case involving the

same plan. Where the evidence is in equipoise, or in the more likely event that there

is a failure of evidence on a factor in the analysis, the same plan could be judged

valid for Title VII purposes but invalid for equal protection purposes. The

possibility of such an incongruous result would be avoided if the burdens were

placed on the same party for purposes of both types of claims.

      Failing to place the burden of showing that an affirmative action plan is valid

on a Title VII defendant is also contrary to the trend since Johnson towards

heightened, rather than relaxed, scrutiny of affirmative action plans. See, e.g.,

Croson, 488 U.S. at 510-11, 109 S. Ct. at 730-31; Adarand, 515 U.S. at 227, 115 S.

Ct. at 2113. Cf. Bob Dylan, Subterranean Homesick Blues, on Bringing it All Back

Home (Columbia 1965) (“You don’t need a weatherman to know which way the

wind blows.”).

      Nonetheless, we take to heart the Constitution’s description of us as one of the

“inferior Courts,” Art. III, § 1, and try to follow scrupulously Supreme Court

holdings. On numerous occasions, the Supreme Court has reminded us that it is its

“prerogative alone to overrule one of its precedents.” United States v. Hatter, ___

U.S. ___, 121 S. Ct. 1782, 1790 (2001) (citations and quotations omitted). When



                                          42
faced with similar circumstances in which it appeared that a Supreme Court

precedent had been undermined by subsequent Supreme Court decisions, we

recently reasoned:

       Given the severity of the blows O’Malley and Will inflicted upon Evans
       one might suggest it is time to recognize that Evans is dead and gone.
       The problem is that the Supreme Court has insisted on reserving to
       itself the task of burying its own decisions. We have been told more
       than once by it that “[i]f a precedent of this Court has direct application
       in a case, yet appears to rest on reasons rejected in some other line of
       decisions, the Court of Appeals should follow the case which directly
       controls, leaving to this Court, the prerogative of overruling its own
       decisions.”

Jefferson County v. Acker, 210 F.3d 1317, 1320 (11th Cir. 2000) (quoting

Rodriguez de Quijas v. Shearson/American Express, Inc., 490 U.S. 477, 484, 109 S.

Ct. 1917, 1921-22 (1997)) (citation omitted). Accordingly, we recognized in Acker

our inability to inter a Supreme Court decision no matter how wounded it might

appear to be in light of subsequent decisions.8 Thus, “[w]here a Supreme Court

decision that has not been overruled is squarely on point and therefore ‘directly

controls’ the case at hand, we are to follow it even though convinced that the Court

will overturn that decision the next time it addresses the issue.” Id. What this means

is unless or until the Supreme Court revisits its holding in Johnson, it is the plaintiff

in an affirmative-action-based, race discrimination case who bears the burden of


       8
         The Supreme Court recently did inter the Evans decision, which we spoke of in Acker,
explicitly overruling its prior holding in Evans. See Halter, ___ U.S. at ___, 121 S. Ct. at 1793.

                                                 43
showing that a plan is invalid under Title VII. On remand, in addition to

shouldering the burden of proving that the County acted pursuant to its affirmative

action plans, Bass also must show that the County’s affirmative action plans were

invalid in order to hold the County liable under Title VII for acting pursuant to those

plans.

                            5. Bass’ Equal Protection Claim

         Next, we consider whether Bass’ § 1983 claim alleging an equal protection

violation should be permitted to go to a jury. As we have explained, Bass has put

forth sufficient evidence in support of his Title VII claim for a reasonable jury to

find that the Division acted pursuant to the County’s affirmative action plans in

failing to offer him a Training Instructor position. We believe, based on the same

evidence, that is also true for his § 1983 claim.

         As with Title VII, the question then becomes whether the County’s

affirmative action plans are valid under the Equal Protection Clause to the

Constitution. The Supreme Court has held that “all racial classifications, imposed

by whatever federal, state, or local government actor, must be analyzed by a

reviewing court under strict scrutiny.” Adarand Constructors, Inc. v. Pena, 515 U.S.

200, 227, 115 S. Ct. 2097, 2113 (1995); see also City of Richmond v. J.A. Croson

Co., 488 U.S. 469, 493-94, 109 S. Ct. 706, 721-22 (1989). Strict scrutiny review



                                           44
requires the racial classification to serve a compelling governmental interest and be

narrowly tailored to achieve that interest. See Adarand, 515 U.S. at 227, 115 S. Ct. at

2113. “[A] free people whose institutions are founded upon the doctrine of equality

should tolerate no retreat from the principle that government may treat people

differently because of their race only for the most compelling reasons.” Id. (citation

and internal marks omitted). Therefore, actions pursuant to an affirmative action

plan which does not satisfy strict scrutiny constitute unlawful and unconstitutional

discrimination. See, e.g., Adarand , 515 U.S. at 227, 115 S. Ct. at 2113.

      The County concedes that, in contrast to the Title VII context, Supreme Court

precedent governing equal protection claims places the burden on a defendant to

prove that an affirmative action plan satisfies strict scrutiny. Up to this point, the

County has never argued, even in the alternative, that its affirmative action plans are

up to this equal protection challenge, and we do not know if it will ever do so. So, it

would be premature for us to decide whether the County has waived the right to

argue that. If, on remand, the County raises this issue, it will be for the district court

to decide in the first instance whether that argument is still available to the County

given its strategy so far of denying that its plans played any role in the challenged

employment actions, or whether because of the County’s previous litigating position




                                            45
it is now precluded from asserting that the plans are valid under the Equal Protection

Clause.



       Furthermore, if the district court permits the County to assert on remand that

its affirmative action plans are valid under the Equal Protection Clause, the court

will then need to decide whether to take up the legal issue about the validity of the

plans before or after the jury considers the factual issue of whether the County acted

pursuant to its plans. In complicated affirmative action cases like this one involving

multiple burdens assigned to different parties and requiring determinations by both

judge (i.e. validity of a plan) and jury (i.e. whether defendant acted pursuant to a

plan), we believe that it is best to allow a district court to decide, based on the

circumstances of the particular case, the timing and order of the proceedings.

Therefore, if the County contends (for the first time) on remand that its affirmative

action plans are valid under the Equal Protection Clause, the district court can decide

how and when to decide the issues related to that contention.9

                                 B. RETALIATION CLAIMS



       9
         Regardless of whether the County has waived the right to assert the validity of its plans
for equal protection purposes, it has not done so for Title VII purposes because the burden on
that issue is on the Title VII plaintiff. If Bass does not carry his burden of showing the plans are
invalid, his Title VII claim must fail, insofar as it is based on the existence of the plans as
distinguished from the other evidence of discrimination.

                                                  46
      In addition to prohibiting employers from discriminating on the basis of race,

Title VII makes it unlawful:

      for an employer to discriminate against any of his employees or
      applicants for employment, . . . because he has opposed any practice
      made an unlawful employment practice by this subchapter [of Title
      VII], or because he has made a charge, testified, assisted, or participated
      in any manner in an investigation, proceeding, or hearing under this
      subchapter [of Title VII].

42 U.S.C. § 2000e-3(a). In order to establish a prima facie case of retaliation, the

plaintiff must show: (1) he engaged in protected activity; (2) he suffered an adverse

employment action; and (3) there was a causal link between his protected activity

and the adverse employment action. See Gupta v. Florida Bd. of Regents, 212 F.3d

571, 587 (11th Cir. 2000); Farley v. Nationwide Mut. Ins., 197 F.3d 1322, 1336

(11th Cir. 1999); Little v. United Technologies, 103 F.3d 956, 959 (11th Cir. 1997).

      The district court assumed that Bass had established a prima facie case of

retaliation, although it stated that Bass had “difficulty satisfying the third prong of

the prima facie test,” the causal link. The court then held that the County had

articulated legitimate non-retaliatory reasons for its action which Bass failed to

rebut, and as a result the County was entitled to summary judgment on the retaliation

claims. Bass argues that he established a prima facie case and the district court erred

in holding that he had failed to present sufficient evidence to create a jury issue

about the County’s proffered reason.

                                           47
      We will first address Bass’ prima facie case. Bass contends that he engaged in

a protected activity by filing a union grievance in October 1995 in which he

complained of racial discrimination in the hiring of the Training Instructors and by

filing a charge of discrimination with the EEOC in December 1995. We need not

decide whether the filing of the union grievance was a protected activity for anti-

retaliation purposes, because the filing of the EEOC complaint clearly was, and the

bulk of the allegedly retaliatory actions occurred after the filing of the EEOC

complaint. See Berman v. Orkin Exterminating Co., 160 F.3d 697, 702 (11th Cir.

1998) (holding that filing of EEOC complaint is protected activity). Bass thus

satisfied the first prong of the prima facie case of retaliation.

      With respect to the second prong, Bass alleges that he suffered numerous

adverse employment actions. Bass presented evidence that the following actions

were taken against him after he filed his complaints the EEOC: (1) he had no routine

work assignments; (2) he was forced to perform custodial and clerical duties, and

usually was supervised by less senior personnel; (3) he was continuously denied the

opportunity to earn overtime pay, on-call pay, riding-out-of classification pay, and

adjunct teaching pay, which were available to other training instructors; (4) he was

transferred out of the Training Bureau in January 1997 and was not informed of his

new position until April 1997; and in April 1997, he was told to report to work in a



                                            48
non-budgeted position that was not covered by the union contract; (5) he was

ordered to take tests to retain his paramedic pay while other Training Instructors

were not required to do so; (6) Chief Smith and Middleton ordered him not to record

in his work logs the custodial and clerical work he performed; and (7) Bass’ training

programs, database files for documenting training, and graphic/multimedia material

he had developed over a five-year period were destroyed.

      “An adverse employment action is an ultimate employment decision, such as

discharge or failure to hire, or other conduct that alters the employee's compensation,

terms, conditions, or privileges of employment, deprives him or her of employment

opportunities, or adversely affects his or her status as an employee.” Gupta, 212

F.3d at 587 (citation and marks omitted). “Conduct that falls short of an ultimate

employment decision must meet ‘some threshold level of substantiality . . . to be

cognizable under the anti-retaliation clause’” of Title VII. Id. (quoting Wideman v.

Wal-Mart Stores, Inc., 141 F.3d 1453, 1456 (11th Cir. 1998)). While “not

everything that makes an employee unhappy is an actionable adverse action,” Smart

v. Ball State Univ., 89 F.3d 437, 441 (7th Cir. 1996), conduct that alters an

employee’s compensation, terms, conditions, or privileges of employment does

constitute an adverse action under Title VII. See Graham v. State Farm Mut. Ins.

Co., 193 F.3d 1274, 1283 (11th Cir. 1999); Robinson v. City of Pittsburgh, 120 F.3d



                                          49
1286, 1300 (3d Cir. 1997). The question of whether an employee has suffered a

materially adverse employment action will normally depend on the facts of each

individual case. See Gupta, 212 F.3d at 587.

      The last two listed actions of which Bass complains – the order not to record

custodial work in his work log and the destruction of various materials – are not

adverse employment actions. Those actions were not objectively “serious and

tangible enough” to alter Bass’ “compensation, terms, conditions, or privileges of

employment, deprive[] . . . him of employment opportunities or adversely affect . . .

his status as an employee.” Robinson, 120 F.3d at 1300 (internal marks omitted).

We do not see how being told not to record certain tasks on a work log could

constitute a serious alteration of the terms of Bass’ employment. Also, the

Division’s disposal of training programs, database files for documenting training,

and graphic/multimedia material prepared by Bass in no way punished or affected

Bass’ employment status.

      Having explained why the last two of the seven actions about which Bass

complains were not adverse employment actions, we turn now to the remaining five.

It is undisputed that Bass was not given the same duties as the other Training

Instructors. Bass was given no routine work assignments and was forced to perform

custodial and clerical duties under the supervision of less senior personnel. The



                                          50
Division also denied him the opportunity to earn overtime pay, on-call pay, riding-

out-of classification pay, and adjunct teaching pay, which were available to other

Training Instructors. Prior to filing his EEOC complaint alleging racial

discrimination, Bass had been permitted to teach adjunct courses and receive pay

from agencies other than the Division. After filing that complaint, he was not

allowed to do so. In addition, Bass was ordered to take tests to maintain his

paramedic pay while none of the other Training Instructors were required to do so.

      We conclude that the Division’s actions which deprived Bass of compensation

which he otherwise would have earned clearly constitute adverse employment

actions for purposes of Title VII. See McCabe v. Sharrett, 12 F.3d 1558, 1564 (11th

Cir. 1994) (holding that employee suffered adverse job action where she had fewer

responsibilities, was made to perform more menial tasks, and had lesser opportunity

for salary increases in her new position). While the other actions might not have

individually risen to the level of adverse employment action under Title VII, when

those actions are considered collectively, the total weight of them does constitute an

adverse employment action. See Wideman v. Wal-Mart Stores, Inc., 141 F.3d 1453,

1456 (11th Cir. 1998) (“It is enough to conclude, as we do, that the actions about

which Wideman complains considered collectively are sufficient to constitute




                                          51
prohibited discrimination. We need not and do not decide whether anything less

than the totality of the alleged reprisals would be sufficient.”).

      That brings us to the question of whether there is enough evidence to create a

genuine issue of material fact as to the causal connection between Bass’ participation

in a protected activity and the adverse employment actions. “To establish a causal

connection, a plaintiff must show that the decisionmakers were aware of the

protected conduct, and that the protected activity and the adverse action were not

wholly unrelated.” Gupta, 212 F.3d at 590 (citation and internal marks omitted); see

also Raney v. Vinson Guard Service, Inc., 120 F.3d 1192, 1197 (11th Cir. 1997) (“a

plaintiff must, at a minimum, generally establish that the defendant was actually

aware of the protected expression at the time the defendant took the adverse

employment action”). It is not enough for the plaintiff to show that someone in the

organization knew of the protected expression; instead, the plaintiff must show that

the person taking the adverse action was aware of the protected expression. See

Raney, 120 F.3d at 1196. This awareness, however, may be established by

circumstantial evidence. See Goldsmith v. City of Atmore, 996 F.2d 1155, 1163

(11th Cir. 1993). Close temporal proximity between the protected activity and the

adverse action may be sufficient to show that the two were not wholly unrelated. See

Gupta, 212 F.3d at 590.



                                            52
       Bass filed his EEOC charge on December 19, 1995. Soon after Bass filed his

EEOC complaint, he began to suffer adverse employment actions. The close

temporal proximity between filing of the EEOC complaint and the adverse actions is

sufficient in this case to satisfy the third prong of the prima facie case of retaliation.

See generally Gupta, 212 F.3d at 590. Thus, Bass established a prima facie case of

discrimination.

       The burden then shifts to the County to set forth a legitimate, non-retaliatory

reason for its actions. The Fire and Rescue Division’s only reason for not assigning

Bass Training Instructor duties was that there was no vacant district to which to

assign him. The County contends that the head of the Training Bureau, Chief

Willard Smith, decided to keep three districts, instead of creating a fourth. It also

maintains that Smith decided that only one Training Instructor should serve each

district.

       Bass argues that the County’s articulated reason is insufficient because it

addresses only the failure to assign Bass Training Instructor duties and not the other

alleged retaliatory actions such as being placed in a non-union job and not being

allowed overtime pay. Bass further argues that he has shown that the County’s one-

instructor-per-district defense is pretext because the Fire and Rescue Division failed

to place Bass in the Training Instructor position that became vacant in the spring of



                                            53
1998 and was still vacant as of November 1998. Middleton confirmed the existence

of the vacancy.

       We agree that the County failed to negate the existence of a genuine issue of

material fact concerning a causal connection between all of the adverse actions and

Bass’ filing of the EEOC complaint. The County only addressed one part of the

retaliation: the failure to assign Training Instructor duties to Bass. While the “no

vacant district” argument may explain his lack of Training Instructor duties and thus

the imposition of clerical duties, it does not explain other adverse employment

actions such as Bass’ transfer to a non-union job, his being denied the opportunity to

teach outside courses, and the testing requirement placed on Bass and not others.

The County does not attempt to explain those other actions, nor does it explain why

Bass was not assigned to the Training Instructor position that became available in

the spring of 1998. The district court thus erred in granting the County’s motion for

summary judgment.10


       10
         Although Bass presented no separate arguments in support of his claims under the
Florida Civil Rights Act, for the same reasons that we reverse the grant of summary judgement
as to Bass’ retaliation claim under Title VII, we also reverse as to his parallel claim under the
Florida Civil Rights Act. See supra n.4.

         With respect to Bass’ § 1981 retaliation claim, the situation is less clear. We have
previously noted that whether the elements of Title VII and § 1981 retaliation claims are the
same is an “open question” in this Circuit. See Olmsted v. Taco Bell Corp., 141 F.3d 1457, 1463
n.4 (11th Cir. 1998). However, the parties have not raised or argued that issue before us, so we
will not attempt to decide it now. If the issue is raised and preserved on remand and survives the
jury trial, it can be addressed in any subsequent appeal.

                                                 54
                               IV. CONCLUSION

      We hold that the district court erred in granting summary judgment to the

County on Bass’ Title VII, § 1981, and Florida Civil Rights Act race discrimination

and retaliation claims, and on his § 1983 equal protection claim. Accordingly, we

REVERSE the district court’s grant of summary judgment to the County and

REMAND for further proceedings in accordance with this opinion.

      REVERSED and REMANDED.




                                         55